Case: 19-60690     Document: 00515769470         Page: 1     Date Filed: 03/08/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          March 8, 2021
                                  No. 19-60690                           Lyle W. Cayce
                                Summary Calendar                              Clerk



   Santhasoruban Suresh,

                                                                      Petitioner,

                                       versus

   Robert M. Wilkinson, Acting U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A201 352 912


   Before Haynes, Willett, and Wilson, Circuit Judges.
   Per Curiam:*
          Santhasoruban Suresh, a native and citizen of Sri Lanka, petitions for
   review of the decision of the Board of Immigration Appeals (BIA) dismissing
   his appeal from the decision and order of the Immigration Judge (IJ) denying
   his application for asylum, withholding of removal, and Convention Against


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60690      Document: 00515769470          Page: 2    Date Filed: 03/08/2021




                                    No. 19-60690


   Torture (CAT) relief. We review the decision of the BIA and will consider
   the IJ’s underlying decision only to the extent that it influenced the BIA’s
   determination. Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009). Suresh
   does not substantively challenge the dismissal of his withholding of removal
   claim and has, therefore, abandoned any such challenge. See Soadjede v.
   Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
          A petitioner fails to exhaust, and we lack jurisdiction to consider,
   issues that he has not first raised before the BIA. Omari v. Holder, 562 F.3d
   314, 318-19 (5th Cir. 2009). “[W]here the BIA’s decision itself results in a
   new issue and the BIA has an available and adequate means for addressing
   that issue, a party must first bring it to the BIA’s attention through a motion
   for reconsideration.” Id. at 320. That is, a petitioner must exhaust, by raising
   in a motion for reconsideration, any challenge “stemming from the BIA’s act
   of decisionmaking [when the challenge is] one that neither party could have
   possibly raised prior to the BIA’s decision.” Id. at 320-21. Suresh failed to
   exhaust before the BIA, and we therefore lack jurisdiction to consider, his
   contentions that (1) the transcript of his Border Patrol interview should not
   weigh against his credibility because it was implausible, unreliable, and
   inaccurate, (2) the BIA failed to address a purportedly-raised claim for
   asylum based upon his status as a failed asylum seeker, and (3) the BIA erred
   by denying CAT relief because it (a) failed to consider the claim
   independently and under the correct legal standard, and (b) improperly
   excluded from consideration his documentary evidence other than the 2017
   Department of State Human Rights Report. See id. at 318-21.
          We review the dismissal of Suresh’s asylum claim under the
   substantial evidence standard. See Zhang v. Gonzales, 432 F.3d 339, 344 (5th
   Cir. 2005). The determination that Suresh lacked credibility constitutes a
   factual finding that we likewise review for substantial evidence. See Wang,
   569 F.3d at 536-40. Under this standard, we may not reverse unless Suresh



                                          2
Case: 19-60690         Document: 00515769470                Page: 3       Date Filed: 03/08/2021




                                           No. 19-60690


   “show[s] that the evidence is so compelling that no reasonable factfinder
   could conclude against it.” Id. at 537; see 8 U.S.C. § 1252(b)(4)(B).
           Although Suresh discounts, or offers self-serving explanations for, his
   contradictory statements regarding his birthplace and his parents’
   whereabouts, the IJ and the BIA “may rely on any inconsistency or omission
   in making an adverse credibility determination as long as the totality of the
   circumstances establishes that an asylum applicant is not credible.” Wang,
   569 F.3d at 538 (internal quotation marks and citation omitted). Suresh fails
   to show that the adverse credibility determination was unsupported by
   substantial evidence. See id. at 536-37. 1
           Given the adverse credibility determination and Suresh’s failure to
   submit documentary evidence beyond reports describing general country
   conditions in Sri Lanka, Suresh fails to show that the BIA’s denial of his
   asylum claim based upon his alleged past persecution was unsupported by
   substantial evidence. See Dayo v. Holder, 687 F.3d 653, 657-58 (5th Cir. 2012)
   (holding that petitioner’s claim for asylum based on past persecution
   necessarily failed when his only evidence of such persecution was his
   discredited testimony). Substantial evidence also supports the BIA’s factual
   finding that, because Suresh lacked credibility and introduced no
   documentary evidence verifying his identity, he failed to establish that he is
   a Northern Province Tamil. See Wang, 569 F.3d at 536-37. We are therefore
   not compelled to reverse the BIA’s determination that Suresh failed to
   establish a well-founded fear of future persecution based on his ethnicity and
   birthplace. See Zhang, 432 F.3d at 344.


           1
                  Because the BIA, having already determined that the IJ’s credibility
   determination was not clearly erroneous, merely cited the “falsus in uno, falsus in omnibus”
   (false in one thing, false in all) doctrine as additional support for its determination, we need
   not address the arguments about this doctrine.




                                                  3
Case: 19-60690    Document: 00515769470        Page: 4   Date Filed: 03/08/2021




                                No. 19-60690


           The petition for review is DISMISSED in part and DENIED in
   part.




                                     4